FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of September 24, 2007, by and between COMERICA BANK (“Bank”) and
CCS CONSOLIDATED, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 9, 2002, as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of October 28, 2003,
that certain Assignment, Assumption and Amendment Agreement dated as of November
17, 2004, that certain Third Amendment to Loan and Security Agreement dated as
of January 12, 2006 and that certain Fourth Amendment to Loan and Security
Agreement dated as of November 10, 2006 (collectively, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1.         The following defined terms in Section 1.1 of the Agreement hereby
are added, amended or restated as follows:

“Borrowing Base” means an amount equal to (x) sixty percent (60%) of Eligible
Accounts, from the Fifth Amendment Date through the date immediately prior to
the WellCare Clean-Up Date, and seventy-five percent (75%) of Eligible Accounts
thereafter; in each case, as determined by Bank with reference to the most
recent Borrowing Base Certificate delivered by Borrower.

“CCS Texas” means Coordinated Care Solutions of Texas, Inc., a Texas corporation
and wholly-owned Subsidiary of Borrower.

 

“EBITDA” means net income (loss) plus restructuring costs (not to exceed Two
Million Dollars ($2,000,000) in the aggregate, as approved by Bank),
depreciation and amortization, interest expense, unrealized trading portfolio
loss/(gain) that is subject to a direct offsetting liability, and income tax
expense, all determined in accordance with GAAP.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility, based upon the results of Collateral audits (and/or
Events of Default), by giving Borrower thirty (30) days prior written notice
(except in the event of an Event of Default). Unless otherwise agreed to by
Bank, Eligible Accounts shall not include the following:

(a)        Accounts that the account debtor has failed to pay in full within
ninety (90) days of invoice date;

 

(b)

Credit balances over ninety (90) days from invoice date;

(c)        Accounts with respect to an account debtor, twenty-five percent (25%)
of whose Accounts the account debtor has failed to pay within ninety (90) days
of invoice date;

(d)        Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to Borrower exceed twenty five percent
(25%) of all Accounts, to the extent such obligations exceed the aforementioned
percentage; except with respect to Blue Cross Blue Shield of Michigan, to the
extent such Accounts exceed thirty percent (30%); or as otherwise approved in
writing by Bank;

(e)        Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;

 

GT\6539530.4

 

329034-237

-1-



(f)        Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States,
except for Accounts of the United States if the payee has assigned its payment
rights to Bank and the assignment has been acknowledged under the Assignment of
Claims Act of 1940 (31 U.S.C. 3727);

(g)        Accounts with respect to which Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower,
but only to the extent of any amounts owing to the account debtor against
amounts owed to Borrower;

(h)        Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;

(i)        Accounts with respect to which the account debtor is an officer,
employee, agent or Affiliate of Borrower;

(j)        Accounts that have not yet been billed to the account debtor or that
relate to deposits (such as good faith deposits) or other property of the
account debtor held by Borrower for the performance of services or delivery of
goods which Borrower has not yet performed or delivered;

(k)        Accounts with respect to which the account debtor disputes liability
or makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;

(l)        Accounts the collection of which Bank reasonably determines after
inquiry and consultation with Borrower to be doubtful; and

 

(m)

Retentions and hold-backs.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that are (i) supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, (ii) insured
by the Export Import Bank of the United States, (iii) generated by an account
debtor with its principal place of business in Canada, provided that the Bank
has perfected its security interest in the appropriate Canadian province, or
(iv) approved by Bank on a case-by-case basis. All Eligible Foreign Accounts
must be calculated in U.S. Dollars.

“Fifth Amendment Date” means September 24, 2007.

 

“Revolving Line B” means a credit extension of up to One Million Dollars
($1,000,000).

 

“Revolving Line B Maturity Date” means 364 days from the Fifth Amendment Date.

 

“Revolving Maturity Date” means January 1, 2009.

 

“Pappajohn” means John Pappajohn.

 

“Schaffer” means Derace Schaffer, M.D.

 

“WellCare Clean-Up Date” means the date Borrower demonstrates to Bank’s
reasonable satisfaction that one hundred percent (100%) of the WellCare Accounts
are aged less than ninety (90) days.

 

2.         References in the Loan Documents to the “Related Party Guarantors”
shall include (i) Haelan Corporation, an Indiana corporation and wholly-owned
Subsidiary of CareGuide, Inc., a Delaware corporation, the parent of Borrower;
and (ii) CCS - Texas. All references in the Loan Documents to Professional
Review Networks,

 

 

- 2 -

GT\6539530.4

329034-237



Inc. (the “Terminated Guarantor”) hereby is omitted in its entirety; the
Terminated Guarantor shall no longer be considered to be included within the
definition of “Related Party Guarantors;” and the guaranty and third party
security agreement, and the UCC Financing Statement filing in connection
therewith, shall no longer be of any force or effect.

3.         All references in the Loan Documents to the “Investor Guarantors”
shall, effective from and after October 1, 2007 (a) exclude Radius Venture
Partners I, L.P.; and (b) include Pappajohn and Schaffer.

 

4.

New Section 2.1(b) hereby is added to the Agreement to read as follows:

 

“(b)

Advances Under Revolving Line B.

(i)        Amount. Subject to and upon the terms and conditions of this
Agreement, including an audit of the Collateral the results of which must be
satisfactory to Bank, (1) Borrower may request Advances under Revolving Line B
in an aggregate outstanding amount not to exceed the lesser of (A) the Revolving
Line B or (B) the Borrowing Base, and (2) amounts borrowed pursuant to this
Section 2.1(b) may be repaid and reborrowed at any time prior to the Revolving
Line B Maturity Date, at which time all Advances under this Section 2.1(b) shall
be immediately due and payable. Borrower may prepay any Advances without penalty
or premium.

(ii)            Form of Request. Whenever Borrower desires an Advance, Borrower
will notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Pacific time (1:00 p.m. Pacific time for wire transfers), on the Business Day
that the Advance is to be made. Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit B
hereto. Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid. Bank
shall be entitled to rely on any telephonic notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance. Bank will credit the amount of Advances
made under this Section 2.1(b) to Borrower’s deposit account.”

 

5.

Section 2.2 of the Agreement hereby is amended and restated in its entirety to
read as follows:

“2.2        Overadvances. If the aggregate amount of the outstanding Advances
under Revolving Line B exceeds the lesser of Revolving Line B or the Borrowing
Base at any time, Borrower shall immediately pay to Bank, in cash, the amount of
such excess.”

 

6.

New Section 2.3(a)(ii) hereby is added to the Agreement to read as follows:

“(ii)        Advances under Revolving Line B. Except as set forth in Section
2.3(b), the Advances under Revolving Line B shall bear interest, on the
outstanding daily balance thereof, at a variable rate equal to two percent
(2.00%) above the Prime Rate.”

 

7.

Section 2.5(c) hereby is added to the Agreement to read as follows:

“(c)        Unused Commitment Fee. A fee equal to one half of one percent
(0.50%) per annum of the difference between the amount of the Revolving Line B
and the average daily balance outstanding thereunder during the term hereof,
paid quarterly in arrears, which shall be nonrefundable.”

 

8.

Section 5.4 of the Agreement hereby is amended and restated in its entirety to
read as follows:

“5.4        Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. All
Collateral is located solely in states as to which Bank has a perfected security
interest except for mobile personal property, including laptop computers, having
an aggregate book value of not more than $50,000. The Eligible Accounts are bona
fide existing obligations. The property or services giving rise to such Eligible
Accounts

 

 

- 3 -

GT\6539530.4

329034-237



has been delivered or rendered to the account debtor or its agent for immediate
shipment to and unconditional acceptance by the account debtor. Borrower has not
received notice of actual or imminent Insolvency Proceeding of any account
debtor whose accounts are included in any Borrowing Base Certificate as an
Eligible Account. Except as set forth in the Schedule and subject to
Sections 6.7 and 6.8 of the Agreement, none of the Borrower’s cash is maintained
or invested with a Person other than Bank or Bank’s Affiliates.”

 

9.

A new, unnumbered paragraph hereby is added to the end of Section 6.3 to read as
follows:

“Within forty (40) days after the last day of each month, Borrower shall deliver
to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.”

 

10.

New Section 6.13 hereby is added to the Agreement to read as follows:

“6.13      Minimum EBITDA. Borrower shall maintain a trailing six (6) month
EBITDA, measured monthly, of at least the following amounts for the respective
periods:

Six months ending:

EBITDA:

6/30/07

$(2,926,000)

7/31/07

$(3,591,000)

8/31/07

$(2,738,000)

9/30/07

$(2,221,000)

10/31/07

$(1,550,000)

11/30/07

$(1,065,000)

12/31/07

$(175,000)

Thereafter, minimum EBITDA shall be reset by Bank based upon Borrower’s plan for
fiscal year 2008 (and thereafter) to be delivered by Borrower to Bank no later
than thirty (30) days prior to the fiscal year end.”

11.       Notwithstanding Section 7.2, or any other provision of the Agreement
to the contrary, Bank hereby consents to the change of Borrower’s fiscal year
end to December 31.

 

12.

Exhibit C to the Agreement hereby is replaced in its entirety with Exhibit C
attached hereto.

 

13.

Exhibit D hereby is added to the Agreement in the form of Exhibit D attached
hereto.

14.       All references in the Loan Documents to Borrower’s (and Related
Guarantors’ (other than Haelan’s)) address at 12301 NW 39th Street, Coral
Springs, FL 33065, shall mean and refer to 4401 NW 124th Street, Coral Springs,
FL 33065.

15.       No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

 

 

- 4 -

GT\6539530.4

329034-237



16.       Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

17.       Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

18.       As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)

this Amendment, duly executed by Borrower;

(b)        a Certificate of the Secretary of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Amendment;

(c)        an Affirmation of Guaranty from the Investor Guarantors, duly
executed by the parties thereto;

(d)        an Affirmation of Guaranty and Security Agreement from the Related
Party Guarantors, duly executed by the parties thereto;

(e)        a Guaranty and Third Party Security Agreement, duly executed by
CCS-Texas;

(f)        a Certificate of the Secretary of CCS-Texas with respect to
incumbency and resolutions authorizing the execution and delivery of the
Guaranty and Third Party Security Agreement to be executed by CCS-Texas;

 

(g)

a Guaranty from each of Pappajohn and Schaffer

(h)        Letters of Credit from each of Pappajohn and Schaffer, in the face
amounts of their respective guaranties;

(i)        A certificate for the shares of stock of CCS-Texas owned by Borrower,
together with an assignment separate from certificate with respect thereto, duly
executed in blank by Borrower;

(j)        A renewal fee equal to $5,000, which may be debited from any of
Borrower's accounts;

(k)        A facility fee equal to $15,000, which may be debited from any of
Borrower's accounts;

(l)        all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower's accounts; and

(m)       such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

19.       This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 

 

- 5 -

GT\6539530.4

329034-237



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CCS CONSOLIDATED, INC.

 

 

 

 

 

By: /s/Thomas L. Tran

 

 

 

Title: Chief Financial Officer

 

 

 

COMERICA BANK

 

 

 

 

 

By: /s/ Justin Swietlik

 

 

 

Title: Corporate Banking Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Fifth Amendment to Loan & Security Agreement]

 

GT\6539530.4

 

329034-237



EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:

COMERICA BANK

FROM:

CCS CONSOLIDATED, INC.

The undersigned authorized officer of CCS CONSOLIDATED, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct in all material respects
as of the date hereof. Attached herewith are the required financial documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

Complies

 

 

 

 

Monthly financial statements

Monthly within 40 days

Yes

No

Annual (CPA Audited) financial statements

FYE within 150 days

Yes

No

10K; 10Q

FYE within 90 days; QE within 45 days

Yes

No

A/R & A/P Agings, Borrowing Base Cert.

Monthly within 40 days

Yes

No

Total amount of Borrower’s cash and investments

Amount: $________

Yes

No

Total amount of Borrower’s cash and investments maintained with Bank

Amount: $________

Yes

No

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

 

Minimum Trailing 6-month EBITDA

*

_____________

Yes

No

 

 

 

 

 

 

*     See Annex I attached hereto

 

 

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

Received by:

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 



Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 



Date:

TITLE

 

 

Compliance Status

Yes

No



 

DATE

 

 

 

GT\6539530.4

 

329034-237



ANNEX I

(To Compliance Certificate)

 

 

Six months ending:

EBITDA:

6/30/07

$(2,926,000)

7/31/07

$(3,591,000)

8/31/07

$(2,738,000)

9/30/07

$(2,221,000)

10/31/07

$(1,550,000)

11/30/07

$(1,065,000)

12/31/07

$(175,000)

 

 

GT\6539530.4

 

329034-237



EXHIBIT D

BORROWING BASE CERTIFICATE

Borrower: CCS CONSOLIDATED, INC.                Lender: Comerica Bank

Commitment Amount: $1,000,000

ACCOUNTS RECEIVABLE

 

 

1.            Accounts Receivable Book Value as of ___

 

$___________

2.            Additions (please explain on reverse)

 

$___________

3.            TOTAL ACCOUNTS RECEIVABLE

 

$___________

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

4.            Amounts over 90 days due

$___________

 

5.            Balance of 25% over 90 day accounts

$___________

 

6.            Concentration Limits

 

 

7.            Foreign Accounts

$___________

 

8.            Governmental Accounts

$___________

 

9.            Contra Accounts

$___________

 

10.         Demo Accounts

$___________

 

11.          Intercompany/Employee Accounts

$___________

 

12.         Other (please explain on reverse)

$___________

 

13.          TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$___________

14.         Eligible Accounts (#3 minus #13)

 

$___________

15.         LOAN VALUE OF ACCOUNTS (60% of #14 up to WellCare Clean-Up Date and
75% of #14 thereafter)

 

$___________

 

 

 

BALANCES

 

 

16.          Maximum Loan Amount

 

$1,000,000

17.          Total Funds Available [Lesser of #16 or #15]

 

$___________

18.          Present balance owing on Line of Credit

 

$___________

19.         RESERVE POSITION (#17 minus #18)

 

$___________

 

 

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank.

CCS CONSOLIDATED, INC.

 

 

 

 

 

 

 

 

By:

 

 

Authorized Signer

 

 

 

 

 

 

 

GT\6539530.4

 

329034-237



 

Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of CCS
CONSOLIDATED, INC.; that the following is a true and correct copy of resolutions
duly adopted by the Board of Directors of the Corporation in accordance with its
bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1.         Any one (1) of the following __________________________ (insert
titles only) of the Corporation are/is authorized, for, on behalf of, and in the
name of the Corporation to:

(a)        Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, that certain Loan and Security
Agreement dated as of October 9, 2002, as may subsequently be amended from time
to time, including but not limited to that certain Fifth Amendment to Loan and
Security Agreement dated as of September 24, 2007.

(b)        Discount with the Bank, commercial or other business paper belonging
to the Corporation made or drawn by or upon third parties, without limit as to
amount;

(c)        Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)        Give security for any liabilities of the Corporation to the Bank by
grant, security interest, assignment, lien, deed of trust or mortgage upon any
real or personal property, tangible or intangible of the Corporation;

 

(e)

Issue a warrant or warrants to purchase the Corporation's capital stock; and

(f)        Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation's property and assets.

2.         Said Bank be and it is authorized and directed to pay the proceeds of
any such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;

3.         Any and all agreements, instruments and documents previously executed
and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

4.         These Resolutions shall continue in force, and the Bank may consider
the holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

GT\6539530.4

 

329034-237



5.         Any person, corporation or other legal entity dealing with the Bank
may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.

6.         The Bank may consider the holders of the offices of the Corporation
and their signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any material
agreement, indenture or other instrument to which the Corporation is a party or
by which it is bound; and that neither the articles of incorporation nor bylaws
of the Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)

TITLE

SIGNATURE

 

 

 







 

 

 







 

 

 







 

 

 







 

 

 







 

 

 







 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on September
24, 2007.

 

Secretary

The Above Statements are Correct.

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

 

- 2 -

GT\6539530.4

329034-237



COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolving Line B)

Name(s): CCS CONSOLIDATED, INC.                Date: September 24, 2007

 

 

$1,000,000

credited to deposit account No. 1892-029248 when Advances are requested by
Borrower

 

Amounts paid to others on your behalf:

$

to Comerica Bank for Loan Fee

$

to Comerica Bank for Document Fee

$

to Comerica Bank for accounts receivable audit (estimate)

$

to Bank counsel fees and expenses

$

to _______________

$

to _______________

$1,000,000

TOTAL (AMOUNT FINANCED)

 

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

 

 



 



Signature

 

Signature

 

 

 

 

 

GT\6539530.4

 

329034-237



AGREEMENT TO PROVIDE INSURANCE

TO:

COMERICA BANK

Date: September 24, 2007

attn: Deni M. Snider, MC 4770

 

75 E. Trimble Road

 

San Jose, CA 95131

Borrower: CCS CONSOLIDATED, INC.

In consideration of a loan in the amount of $9,000,000, secured by all tangible
personal property including inventory and equipment.

I/We agree to obtain adequate insurance coverage to remain in force during the
term of the loan.

I/We also agree to advise the below named agent to add Comerica Bank as lender’s
loss payable on the new or existing insurance policy, and to furnish Bank at
above address with a copy of said policy/endorsements and any subsequent renewal
policies.

I/We understand that the policy must contain:

 

7.

Fire and extended coverage in an amount sufficient to cover:

The amount of the loan, OR

All existing encumbrances, whichever is greater,

But not in excess of the replacement value of the improvements on the real
property.

8.         Lender’s “Loss Payable” Endorsement Form 438 BFU in favor of Comerica
Bank, or any other form acceptable to Bank.

INSURANCE INFORMATION

Insurance Co./Agent

Telephone No.:

Agent’s Address:

Signature of Obligor: ____________________________________________

Signature of Obligor: ____________________________________________

 

FOR BANK USE ONLY

INSURANCE VERIFICATION: Date:

Person Spoken to:

Policy Number:

Effective From:                 To:

Verified by:

 

 

 

GT\6539530.4

 

329034-237



 

COMERICA BANK

Member FDIC

AUTOMATIC DEBIT AUTHORIZATION

 

 

 

 

 

 

To: Comerica Bank

 

Re: Loan # ___________________________________

 

You are hereby authorized and instructed to charge account No.1892-029248 in the
name of

CCS CONSOLIDATED, INC.

for principal and interest payments due on above referenced loan as set forth
below and credit the loan referenced above.

 

Ý           Debit each interest payment as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.

Ý           Debit each principal payment as it becomes due according to the
terms of the Loan and Security Agreement and any renewals or amendments thereof.

Ý           Debit each payment for Bank Expenses as it becomes due according to
the terms of the Loan and Security Agreement and any renewals or amendments
thereof.

This Authorization is to remain in full force and effect until revoked in
writing.

 

 

Borrower Signature

Date

 

September 24, 2007

 

September 24, 2007

 

 

 

GT\6539530.4

 

329034-237

 

 